Mr. President, I am pleased to join in the expressions of pleasure at 
your election. Your brilliant record makes you well qualified to 
occupy your lofty post and skilfully to conduct our complex 
proceedings. I am also very pleased that a Latin American has been 
called upon to be the Secretary-General. His fame is well earned. His 
election not only crowns a life devoted to the common good and to 
harmony among nations but also heralds a new current sweeping through 
Latin America which suggests that the people of our area will play a 
more fruitful, vigorous, Imaginative and co-operative part 
represented in world affairs, particularly in the United Nations. 
What the Secretary-General has accomplished in a short time is new 
and encouraging. His report on the work of the Organization speaks 
directly of matters of high importance with clarity and precision, 
and it contains sharp, frank and very valuable observations.
The leadership provided by the Secretary-General goes precisely in 
the direction that my Government feels the United Nations should move 
in. In order to restore much of the faith in the Organization which 
has been lost, especially that of the common man of the Member 
States, the United Nations must participate more directly and in a 
more decisive and inventive manner in order to prevent serious 
conflicts and to resolve them when the violence which has been 
unleashed requires that we reiterate in a dramatic manner the 
commitment to peace with States made when they signed the Charter.
Violence makes it impossible to achieve peace by means of persuasion, 
good offices and mediation. Member States must make a special effort, 
based on good faith and corresponding deeds, to see that the 
machinery provided by the Charter is used to prevent and resolve 
conflicts. Moreover, they have a duty to; do so, a legal and moral 
duty. Repeated failure to respect the purposes of the Charter only 
causes profound disenchantment with the United Nations at precisely 
the time when action by the Organization is needed to moderate the 
conduct of its Members. Those Members seen to be in the grip of 
atavistic forces that have stigmatized the twentieth century. But the 
twentieth century should be remembered as one of the most significant 
centuries in the history of mankind because of its dazzling 
achievements, which should be used to move man forward in the 
constant, ceaseless effort to reach a higher level and to live in 
peace.
My Government is aware, of course, of the difficulties which stand in 
the way of the achievement of this goal, especially at the present 
time, which is dominated by exacerbated nationalism instead of by the 
noble, visionary, universalist purposes and principles of the United 
Nations. There can be no doubt that each and every one of us must 
make an effort, an outstanding effort, to halt the devastating wave 
of violence which has shaken the world, in spite of the existence of 
an impressive system of international organizations, the center of 
which is the United Nations, devoted to the promotion of 
international harmony.
To some extent the peoples of the world are being deceived when they 
disregard the United Nations in the frontal assault on war, guerrilla 
warfare, terrorism, torture and foreign intervention in the internal 
affairs of States. Also, the peoples of the world are in fact being 
thwarted when the United Nations is not allowed to stop repression of 
democratic movements which seek changes in unjust economic and social 
structures by peaceful electoral methods.
Violations of human rights, violations of civil, political, economic, 
social and cultural rights must receive priority attention by the 
United Nations. More vigorous action is needed, for we have gone 
beyond the stage of mere declarations which proclaim and define those 
rights and now an effort must be made, realistically and with a keen 
sense of urgency, to perfect and put into practice the international 
instruments which have been created to promote the fundamental 
freedoms of every person everywhere.
In this connection it is fitting to stress one of the most impressive 
of the revolutions that have occurred in the past three decades, but 
one which has gone largely unnoticed by the majority of the peoples 
of the world. I am referring, of course, to the fact that it has 
finally been recognized that the individual is a subject of 
international public law and can resort to the appropriate 
jurisdictional bodies on human rights when domestic means of 
protection have been exhausted, do not exist, or have serious 
imperfections. Within the United Nations, the Human Rights Committee 
must be strengthened and, above all, the Optional Protocol to the 
International Covenant on Civil and Political Rights must be 
ratified. Both instruments must be signed and ratified by all Members 
of the United Nations, because that would benefit the man in the 
street in all nations and be a victory of far-reaching consequences.
The average citizen of the nations represented here trusts the good 
judgment of those who govern to ensure the well-being to which he is 
entitled, but which he may not obtain because he is not aware of the 
new machinery which could be used and cannot bring pressure to bear 
on his Government to abide by the commitments entered into when it 
signed the Charter. Human rights were not in the Charter, then the 
Organization of United Nations, it should be remembered, are 
indissolubly linked, their primary characteristic, which makes it 
different from any other organization created before 1945 and which 
makes it possible for it to fight against the scourge of war.
We must take a similar stand on other international instruments 
relating to the protection of human rights, such as the International 
Convention on the Elimination of All Forms of Racial Discrimination, 
in particular	and also the procedures used by the Commission on 
Human Rights, of which Costa Rica is a member, must be improved. The 
Commission must be freed from political interests and influences 
which all too frequently disrupt and even obstruct its work and 
thereby prejudice the interests of the thousands of individuals who 
look to that body as a last resort to protect them from arbitrary 
action by their rulers.
The Government of Costa Rica applauds the decision to convert the 
Division on Human Rights into a Centre and we think that this is a 
decision that reflects a desire better to protect and defend all 
freedoms by perfecting existing instruments and designing new ones on 
the basis of experience. For example, before assuming my present post 
I had the honor of being appointed by the Commission on Human Rights 
and by the Secretary-General to act on two recent occasions in an 
African country as rapporteur and as an expert, respectively, while 
collaborating with the Government in the improvement of institutions 
protecting fundamental freedoms after that country had suffered under 
a cruel dictatorship. Fortunately, very positive results were 
achieved. I mention this because it makes it quite clear that the 
Commission can find new courses of action to carry out its important 
task and because this sheds new light on Costa Rica's initiative as 
regards the creation of the post of United Nations High Commissioner 
for Human Rights. Experience has shown that when United Nations 
procedures are particularly flexible and diverse in carrying out its 
essential mandate to promote and protect human rights those rights 
can be better protected and more people understand what the 
Organization is for and what it is all about. People also then feel 
encouraged and cope more vigorously and perseveringly with adversity, 
anguish, humiliation and the kind of pain that they experience on a 
daily basis as they strive to ensure that those that govern them 
respect their dignity.
Of course all human rights are important. Without them international 
peace is an illusion. At the moment, however, I want to refer to the 
right to vote, the right to work and the right to life. And I want to 
make a general comment on economic and social rights, which also play 
a major role in the important task of creating a community of nations 
more free from tension and combating the present erosion of efforts 
in support of peace.
The right to vote ensures the right to political participation in all 
areas at all levels. It makes it possible for the people of the world 
to be the true forgers of their destiny instead of this being done by 
minority cliques and those that have seized power and the 
representation of the majorities on the pretext of the alleged 
inability of those that know what is best for the development of the 
personality of the nation and how to contribute intelligently to the 
common well- being. The right to vote for government. By means of the 
vote the right to self-determination, embodied by the United Nations 
in a number of most important documents, is exercised.
For this purpose nothing can replace free periodical and fair 
elections. The use of violence, such as terrorism and guerrilla 
warfare, can certainly not replace the right to vote. The former is a 
blot on modem society, although it has a long history. Among some 
totalitarian forces there is a tendency to exalt terrorism as a means 
of social struggle. But fortunately, mankind has reacted vigorously 
against any justification of this kind of political and social 
action. Mankind supports instead a democratic struggle for the 
dignity of all human beings and particularly those that have been 
excluded from the productive mainstream of society. We must take 
advantage of this healthy universal reaction to perfect national and 
international juridical means of dealing with this very serious 
threat to peace. The latter, guerrilla warfare, which also has a long 
history, has become a very important factor nowadays. There is 
sometimes a great deal of ambivalence about guerrilla warfare. When 
it is a question of peoples exercising their right to rebellion, it 
is often a last resort in defending their fundamental freedoms. On 
the other hand, when the right to vote is a possibility and when 
there are other ways of ensuring the smooth functioning of democracy, 
guerrilla warfare appears to be a totalitarian weapon which disrupts 
society in a profound and often irreparable manner. It is thus an 
ally of anarchy which destroys any effort to bring about the common 
good.
Therefore, in order to replace bullets by votes, it was decided, at 
the meeting of Foreign Ministers on 4 October in San Jose, Costa 
Rica, to create a body to promote and advise on the subject of 
democratic elections, the purpose of which would be to ensure an 
electoral system throughout the continent, promote and foster this 
process in the Americas and provide advice on the practice of the 
system to countries requesting it.
The recent tragic events relating to the courageous trade union, 
Solidarity, in Poland have aroused world public opinion regarding the 
subject of the right to work. Costa Rica believes that the United 
Nations should promote days of study on work and other rights related 
to it, such as the freedom to create trade unions independent of 
Governments. My Government suggests that the United Nations arrange a 
seminar with high-level participation to consider in depth the 
admirable encyclical of His Holiness Pope John Paul II as a 
contribution to peace. The encyclical will arouse the awareness of 
the peoples and may ensure that Governments reach appropriate 
decisions which will mitigate the tension that leads to social 
injustice and endangers peace. In the hope that this idea of a 
seminar will be accepted by the United Nations, the Government of 
Costa Rica takes this opportunity of offering its capital as the 
headquarters.
We should bear in mind the basic thinking of His Holiness, or at 
least this essential part: in particular, makes possible pluralist 
participation in the choice "Commitment to justice must be closely 
linked with commitment to peace in the modem world."
This is linked to the role of work and the worker in the quest for peace:
"... human work is a key, probably the essential key, to the whole 
social question, if we try to see that question really from the point 
of view of man's good. And if the solution-or rather, the gradual 
solution-of the social question, which keeps coming up and becomes 
ever more complex, must be sought in the direction of 'making life 
more human', then the key, namely human work, acquires fundamental 
and decisive importance."
Furthermore, another cardinal principle enunciated by John Paul II 
should also be stressed here-the ethical value of work
"which clearly and directly remains linked to the fact that the one 
who carries it out is a person, a conscious and free subject, that is 
to say, a subject who decides about himself."
And here the Pope of the workers pauses to emphasize the subjective 
dimension of work, rising from its dignity:
"... the basis for determining the value of human work is not 
primarily the kind of work being done, but the fact that the one who 
is doing it is a person."
114. Equally enlightening are some other thoughts which I shall now 
sum up. First, rejection of "materialistic and economistic thought", 
which equates work with goods and is the source of unheard of, 
inhumane exploitation, even today, when the concept of capitalism at 
any cost has been tempered. Hence, a different approach must be 
adopted-one which comprehends the working man:
"... in accordance with the true dignity of his work-that is to 
say,... as subject and maker, and, for this very reason, as the true 
purpose of the whole process of production."
Secondly, the strengthening of worker solidarity, not only because 
there are many different kinds of work and because there are still 
many injustices which derive from the liberal socio-political system, 
but also because:
"On the world level, the development of civilization and of 
communications has made possible a more complete diagnosis of the 
living and working conditions of man globally, but it has also 
revealed other forms of injustice, much more extensive than those 
which in the last century stimulated unity between workers for 
particular solidarity in the working world. This is true in countries 
which have completed a certain process of industrial revolution. It 
is also true in countries where the main working milieu continues to 
be agriculture or other similar occupations."
Thirdly, work, at the same time as it promotes a hierarchy of duties, is:
"... a source of rights on the part of the worker. These rights must 
be examined in the broad context of human rights as a whole, which 
are connatural with man." His Holiness also defends the right to 
association for the defense of the vital interests of "those employed 
in the various professions".
The right to life, furthermore, has aroused and continues to arouse 
considerable polemics in all countries, in regard to the question of 
the death penalty. The United Nations has not remained on the 
sidelines of that important discussion, as is shown by the 
International Covenant on Civil and Political Rights. In order to 
shed new light on the subject of capital punishment and to link it, 
as it must be linked, to the struggle for the protection of 
fundamental human rights, the Government of Costa Rica has convened a 
world congress to commemorate the one hundredth anniversary of the 
abolition of the death penalty in Costa Rica. My Government and the 
people of Costa Rica hope that many will participate in the 
conference. We wish to create a climate which would lead to the 
abolition of such a drastic punishment, which is so prone to error 
and arbitrary use. Costa Rica would be greatly honored if the 
Secretary- General would be present at the opening of that congress 
in December this year. My Government also supports the efforts of all 
countries which advocate abolition of the death penalty and 
particularly the efforts by the delegations of the Federal Republic 
of Germany and Sweden.
As I have already stressed, economic, social and cultural rights are 
no less important and deserve our full attention. The comparison 
between those rights and civil and political rights-a comparison that 
was valid in an earlier time for the purpose of stressing the former, 
is outmoded. It is today generally recognized that the enjoyment of 
social justice in liberty is indispensable. But if economic, social 
and cultural rights, enshrined in the International Covenant, are to 
be enjoyed, there must be transformations in the structures of 
States, which is much more difficult to achieve than changes needed 
to bring about the enjoyment of this other set of rights. Such 
structures are the heirs to odious privileges of the few, which have 
been prejudicial to the rights of the many dispossessed. They also 
represent cruel forms of repression, perhaps more ruthless and 
inhumane than those generated by lack of respect for the fundamental 
rights and freedoms of men and citizens, because they intensify the 
pain and despair of the weakest. Moreover, the changes that are 
needed to bring about the enjoyment of economic and social rights 
require more time and more financial and technological resources, as 
well as a degree of national and international consensus that is much 
greater and more solid in nature. For that reason, the United Nations 
must concern itself with showing Member States that here, too, there 
are real causes of discontent that affect world peace in a direct way 
and with devastating force. Governments would thus be' come more 
interested in the social reforms that are
required.
The Government of Costa Rica is also concerned about other problems 
that tend to work against peace. With greater eloquence than mine, 
representatives have referred to the catastrophic developments in the 
world economy, which have had a devastating effect on the development 
and political stability of the vast majority of States Members of the 
United Nations. Today I should like to add my voice to the powerful 
voices that have spoken out in alarm and protest against this state 
of affairs. In particular I should like to highlight the situation in 
Latin America.
The year 1981 was one of the worst of the post-war period from the 
economic standpoint. All the indices suggest that there will be a 
greater deterioration in the immediate future. The stagnation of our 
economies, the galloping inflation which characterizes most of our 
economies, the deterioration in the terms of trade and the serious 
disequilibrium in the balance of payments which accompanies it 
disrupt social peace and make it more difficult to find democratic 
political solutions to the serious problems besetting many countries.
Our region has seen its external debt doubled in only three years, 
and today it exceeds $240 billion. This is the result of an attempt 
to replace a lack of dynamism in exports, brought about to some 
extent by the weak demand of the developed countries, by an influx of 
capital, with increasingly higher interest rates.
In the circumstances, it is disappointing that today there is not the 
necessary political consensus to ensure a take-off in global 
negotiations. Recognizing the structural problems which characterize 
international economic relations and emphasizing that a global 
discussion of these problems is necessary, we share the opinion of 
those that say it is urgent that short-term action be taken to 
prevent the complete collapse of the weaker economies.
For this reason it is necessary that we start work on an emergency 
programme encompassing, infer a//a, the following actions: first, 
initiatives to increase the flow of trade by means of eliminating 
barriers to the exports of the developing countries and by means of 
greater South-South exchange; secondly, the creation of compensatory 
funds to reduce the impact of the deterioration in the terms of 
trade; thirdly, better promotion of joint investment by the 
industrialized and developing countries in the latter; fourthly, the 
increase, on a generous and disinterested basis, of the flow of 
resources towards multilateral financing bodies and technological 
co-operation to improve the liquidity of the developing countries; 
and, fifthly, the promotion of greater understanding and tolerance in 
those bodies as regards the implementation of economic measures in 
such a way as to ensure a better balance between the objectives of 
reactivation and of stabilization.
We should like to stress that the adoption of a programme such as the 
one just mentioned should not be seen as a substitute for greater 
efforts leading to the creation of a new economic order. We believe, 
however, that these measures are in keeping with the spirit of the 
new order, that they would help to establish a climate more conducive 
to the success of initiatives concerning the structural change that 
we desire and that they would create necessary conditions-although 
perhaps not all the conditions-for the peace and security which our 
peoples deserve.
In this respect, the meeting of Foreign Ministers held at San Jose on 
4 October drew
"... the attention of the industrialized democratic countries to the 
need to increase co-operation with the democratic countries of the 
region, with bold and effective initiatives which will contribute to 
the efforts to ensure recovery and economic and social development 
which are being made by the countries of the region concerned".
In addition to those that I have mentioned, there are, of course, 
many other reasons why the general picture of present international 
relations so gloomy. The situation in the Middle East requires that 
we dedicate ourselves, free from the heavy burden of prejudices, 
obstacles and past events, to the search for peace for that tormented 
region. My Government hopes that all the States of the Middle East 
will make the changes and reach the agreements necessary, for an 
honorable lasting peace that will guarantee the sovereignty, 
security, peace and well-being of all the States of the area. This 
applies in particular to the noble people of Lebanon, who deserve to 
be allowed to return to the condition of their glorious past. At the 
same time, the Government of Costa Rica is confident that the 
long-suffering and noble people of Palestine will in the not too 
distant future see the end of their present precarious existence. 
Then Palestinians will be able, like all other nations, to enjoy 
peace, work and respect for their dignity, in harmony with their 
neighbors and with universal recognition of their many virtues.
For the subjugated peoples of South Africa and Namibia my country 
hopes that the hour of liberation will soon come. To this end, the 
increasingly active participation of the international community, 
encouraged and guided by the United Nations, is essential.
My Government feels great satisfaction at the constructive efforts 
being made by the Government of the Republic of Korea to bring about 
the reunification of that country on the basis of its recent 
proposals. Whatever is done must be in line with the aims and 
purposes of the United Nations regarding the reunification of Korea. 
Costa Rica recognizes the peace-loving and hard-working nature of the 
friendly and noble people of the Republic of Korea.
Costa Rica welcomes the fact that the dear sister Republic of 
Argentina has taken the initiative in pressing its just claim to the 
Malvinas Islands in this United Nations forum and hopes that the 
negotiations will prove fruitful. The association of the 
Secretary-General with the dialogue, in accordance with a proposal of 
which Costa Rica was a sponsor, is a guarantee that the parties will 
reach an honorable and peaceful final agreement.
Costa Rica shows the concern expressed in this Hall at what is 
happening in Cyprus, Afghanistan and Kampuchea, where situations in 
violation of the principles of the Charter continue.
I should now like to take up the subject specifically referred to by 
the Secretary-General in his report on the work of the Organization. 
I refer to what he has called "the prevailing convulsion of Central 
America".
More than four decades ago we, the democratic sectors promoting 
social change and freedom in Central America anticipated the present 
crisis in the area. Our predictions were based on the existence of 
economic and social structures and systems of military government 
which legalized them. They constituted forms of oppression whose 
inevitable end result would be the rebellion of peoples fighting 
against the lack of social justice and for freedom. Today the 
explosion of popular wrath has assumed a virulent form as a result of 
that anti-democratic record.
But what was perhaps not anticipated was the international 
circumstances prevailing during the final confrontation between the 
peoples and the dictatorships. We did not anticipate all the 
implications of this global confrontation today between democracy and 
totalitarianism, a confrontation that would thoroughly disrupt 
efforts to adapt these new forces to present realities in Central 
America. What was particularly unexpected was that, on behalf of 
freedom, social justice and democracy, an effort would be made after 
the predictable rebellion to establish another unanticipated form of 
totalitarianism, thereby flouting the very ideals which impelled the 
forces of change. Yet that is precisely what is happening today. This 
other form of totalitarianism, bolstered by open intervention by 
forces outside the Central American area, has only sharpened the 
conflict, polarized political ideas and created new formidable 
obstacles to democratic, representative and pluralistic government 
devoted to social justice, without the need for the bloodshed and 
confrontation now rending the peoples of the Central American nations 
apart.
In an effort to produce a realistic way out of the present crisis 
besetting Central America, the President of Costa Rica, Luis Alberto 
Monge, on the very day he assumed power on 8 May of this year, began 
to put into practice what he had advocated in his electoral campaign, 
namely, a broad alliance of democratic forces and Governments in 
order to confront the totalitarian offense and promote the values, 
machinery and goals of representative, pluralistic and participatory 
democracy for clearly social purposes. For this purpose, infer in a 
joint declaration of the heads of State attending the ceremony of the 
transfer of power on 8 May, it was agreed, on Costa Rica's 
initiative, that there would be created a good offices group which 
would have as its special mandate the study of the various peace 
initiatives that had been presented by various Governments in order 
to bring about the relaxation of tension in Central America, as well 
as other proposals that might be presented for the same purpose in 
the future. Ever since, my country has stressed the need for this 
kind of machinery or one similar to it that would make it possible 
for the parties directly involved in the conflict to sit at the 
negotiating table. And so it was that the Government of Costa Rica 
decided to convene a meeting of foreign ministers of countries 
interested in the pro-, motion of democracy in Central America and in 
the Caribbean whose Governments have been legitimized through 
elections.
On 4 October, at San Jose, at the invitation of the Costa Rican 
Government there met representatives of Belize, Colombia, the 
Dominican Republic, El Salvador, Honduras, Jamaica, Panama, the 
United States and Costa Rica. The Governments of Mexico and Venezuela 
were also invited. Panama and the
Dominican Republic participated as observers, and the latter signed 
the Final Act. At the conclusions of the deliberations on the main 
factors obstructing democratic processes in the area, faith was 
reaffirmed in representative, pluralistic and participatory democracy 
and the foundation was laid for the promotion of democracy and peace 
in our area.
Regarding that democracy, the participating ministers declared:
"Their faith in and acceptance of the principles of representative, 
pluralistic and participatory democracy, which thus understood 
constitute a way of life, thought and action, with room for differing 
social and economic systems and structures, but having a common 
denominator, namely, respect for life, personal security, freedom of 
thought, freedom of the press and of religion, and the right to work 
and to proper remuneration, just living conditions, the free exercise 
of the right to vote and other human, civil, political, economic, 
social and cultural rights."
As regards the promotion of peace in the area, the Ministers stated
"Their conviction that in order to foster peace and regional stability it is 
necessary to promote internally political awareness leading to the 
creation of democratic, representative, pluralistic and participatory 
systems; the establishment of machinery for multilateral and 
permanent dialogue; absolute respect for borders defined in existing 
treaties, respect for which is the best way of preventing border 
disputes and incidents, with due account being taken, where 
necessary, of traditional lines of jurisdiction. There must also be 
respect for the independence and territorial integrity of States; use 
or threats to use force to settle conflicts must be rejected; the 
arms race must cease and, on a full basis of reciprocity, external 
factors obstructing a lasting and stable peace must be eliminated."
In addition, the ministers felt that it was necessary to emphasize 
certain actions of particular importance which were essential in 
formulating a realistic, viable peace plan. For this reason, they 
stated that:
"... it is essential for a peace plan that each country, in the 
region and outside of it, carry out the following actions: first, to 
create and maintain institutions of government which are truly 
democratic, based on the popular will as expressed in free and 
untainted elections, based on the principle that the Government is 
responsible to the governed; secondly, to respect human rights, 
especially the right to life and security of person, and fundamental 
freedoms, freedom of expression, information, assembly and worship, 
and the right to organize political parties, labor unions and other 
groups and associations; thirdly, to foster national reconciliation 
wherever profound divisions within society have occurred, by 
extending opportunities to participate within the framework of 
democratic institutions and procedures; fourthly, to respect the 
principle of non-intervention in the internal affairs of States and 
the right of peoples to self-determination; fifthly, to prevent the 
use of the territory of a country to support, supply, train or 
supervise terrorists or subversive elements acting in other States, 
putting an end to the traffic in weapons and materials, and 
refraining from direct or indirect support for terrorists or 
subversive or other activities designed to bring about the violent 
overthrow of the Government of another State; sixthly, to limit 
weapons and the scale of military and security forces to levels which 
are strictly necessary for the maintenance of public order and 
national defense; seventhly, to ensure, in accordance with reciprocal 
and fully verifiable terms, international control of all ports of 
entry and other border areas which are of strategic importance; 
eighthly, to effect withdrawal, on a fully reciprocal basis, from the 
Central American area of all foreign military and security advisors 
and personnel, and the banning of imports of heavy weapons of an 
obviously offensive nature in accordance with procedures which ensure 
proper verification.
"These actions represent an integrated framework in each State which 
is essential for the promotion of regional peace and stability."
As already stated, it is, of course, quite clear that without 
appropriate means or machinery to analyses this peace plan and other 
proposals with the same purpose, they all run the risk of being 
ineffective, and that would be tragic. For that reason, at the San 
Jose meeting which I have referred to, the ministers agreed "to set 
themselves up as a Forum for Peace and Democracy", a forum which 
could be extended through the inclusion or the collaboration of other 
democratic States. The Forum could recommend specific actions to 
representatives of participating countries, and they should report on 
the results and transmit the final act of the meeting to other 
States, so that they can present any appropriate comments and views.
The representatives asked the Minister for Foreign Affairs of Costa 
Rica to transmit the final act, on behalf of the participating 
Governments, to the Governments of the region and to other 
Governments concerned, in order to obtain their views on the 
principles and conditions for peace set forth therein.
They decided to convene a new meeting as soon as possible in order to 
assess the progress being made in implementing the aims of the 
declaration.
The Forum for Peace and Democracy is an expression of a common will; 
it does not constitute an official body, and therefore has the 
necessary flexibility and dynamism to carry out its great task. The 
nucleus of the Forum is made up of Belize, Colombia, El Salvador, 
Honduras, Jamaica, the Dominican Republic, the United States and 
Costa Rica. Whatever democratic countries from the area wish to 
become members of the Forum may do so, and a second group can be made 
up of democratic countries which wish to co-operate with the Forum 
without actually belonging to it. Here I should like to stress that 
the Forum was created so that there might be the participation in it 
of all countries involved in conflicts in Central America that 
disrupt peace, so that they could explain their views and make peace 
proposals; and this has already been done by Nicaragua, Honduras, 
Mexico, the United States and Panama individually, and by Mexico and 
Venezuela jointly, apart from the eight other countries that met at 
San Jose and created the Forum and proposed the aforementioned plan 
for regional peace.
As part of the mandate assigned to me at the San Jose meeting, I have 
already circulated its final act and I am now taking the steps 
required to enable the Forum to be used as a practical instrument for 
waging this great peace offensive of the democracies. We hope that, 
with the support of those peoples who desire peace, democracy, 
freedom and social justice, this new initiative of the Forum for 
Peace and Democracy will meet with a warm response and understanding, 
because we believe that this is the broadest, most comprehensive and 
most viable means of achieving the ends we all so much desire.
Costa Rica is a country with long diplomatic traditions; we are 
peace-loving and unarmed. We neither want nor are able to become 
involved in any armed conflict in Central America. But neither can we 
refrain from contributing to peace efforts in Central America. Costa 
Rica's security depends on security and peace in the region. For this 
reason Costa Rica has sincerely and eagerly devoted its efforts to 
convening the meeting of foreign ministers concerned for peace and 
democracy in Central America and the Caribbean, whose Governments are 
the result of the electoral process. As I have already stated, that 
meeting took place on 4 October in the capital of my country. For 
that reason also, Costa Rica, on 8 May of this year, proposed the 
creation of the Forum for Peace and Democracy, which began to 
function at that San Jose meeting.
For the first time ever, there is now a procedure whereby all parties 
concerned can sit down together and, without any delays or excuses, 
engage in a frank, constructive dialogue. If any party does not avail 
itself of that opportunity, one can only conclude that, essentially, 
there are elements more interested in seeking violent confrontation. 
I am confident, however, that this peace initiative of ours and the 
machinery to implement it will be accepted by everyone. The peoples 
of the region, which yearn for peace, security and democracy, have 
their eyes turned to us to see how we, the leaders of their 
Governments, fulfil our lofty duties.
On this glorious anniversary of the discovery of America, I conclude 
my statement with a tribute to Spain and to its extraordinary people 
which has given us its values and taught us, through the centuries, 
how to overcome all adversity in the persevering quest for the 
dignity and happiness of every human being.
